DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: Ia (claims 1-17, directed to forming CaO), Ib (claims 18-25, directed to forming Ca(OH)2 via an intermediate step of decomposing NaHSO3 to Na2SO3 and SO2), Ic (claims 26-29, directed to forming Ca(OH)2 from a magnesium salt starting material), and Id (claim 30, directed to forming an alkaline earth metal oxide and/or hydroxide). The species are independent or distinct because they have materially different modes of operation and/or results. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the Species have acquired a separate status in the art in view of their different classification;
(b) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one Species would not likely be applicable to another; &/or
(e) the Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.  Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Greg Porter, Esq. on 7-13-22, a provisional election was made without traverse to prosecute the invention of Species Ib, claims 18-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 and 26-30 have been initially withdrawn from further consideration by Examiner per 37 CFR 1.142(b), as being drawn to a non-elected invention; the non-elected claims are canceled by Examiner’s Amendment as detailed below since they were not eligible for rejoinder.

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for the E/A listed 1st below was given in an 8-19-22 interview with Greg Porter, Esq.; applicant’s authorization for the 2nd-listed E/A below was not required, as this E/A is limited to canceling claims that were non-elected without traverse in response to the Species Election Requirement detailed above.  The application has been amended as follows:
Claim 19 is canceled.
Claims 1-17 and 26-30 are canceled.

Allowable Subject Matter
Claims 18 and 20-25 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 18, the most pertinent prior art of record appears to be Fan et al., US 2005/0049433 (published 3-3-05) (“Fan”).  Fan discloses a method comprising reacting calcium acetate (formed by reacting CaO and/or Ca(OH)2 with acetic acid) in water with SO2(g) sparged thereinto to give (at least some) Ca(HSO3)2(aq), and CaSO3(s), the latter being decomposed to CaO(s) and SOx(g).  See Fan at, e.g., par. 7, 17-20, 25-26, 29-30, 44, and 49-50.  Claim 18 has been allowed over Fan at least since the latter does not teach or suggest reacting its Ca(HSO3)2(aq) with Na2SO4 to give CaSO4 and NaHSO3(aq), as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ August 19, 2022
Primary Examiner
Art Unit 1736